DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the guidewire lumen proximal portion” 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets that applicant is referring to ---the guidewire proximal portion---.
Claims 2-18 recite or encompass similar limitation and are rejected for same reasons as above.  

Claims 7-8, 17 recite or encompass similar limitation and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 12-14, 16-17 rejected under 35 U.S.C. 103 as being unpatentable over McGowan [US 20140350414 A1] in view of Stevens [US 20020146211 A1].
As per claim 13, McGowan teaches a guidewire assembly (McGowan Fig 7), comprising:
a) a guidewire comprising a guidewire proximal portion spaced from a guidewire distal portion (McGowan Fig 7 item 10.  In the following, RHS is considered proximal and LHS is distal.  Guidewire 10 has these sections), wherein a guidewire lumen extends from a guidewire lumen proximal open end residing in the guidewire proximal Fig 1 shows structure of a guidewire with lumen 22.  This extends through the guidewire of Fig 7)
b) a distal ferrule comprising a distal ferrule opening having an opening open length extending to a distal ferrule proximal open end and a distal ferrule distal open end (McGowan Fig 7 item 282 with two open ends on either side.  See ¶0054), wherein the distal ferrule resides in the guidewire lumen proximal portion with the distal ferrule opening being in open communication with the guidewire lumen (In view of 112 (b) rejection above, examiner interprets as ---the distal ferrule is located in the guidewire proximal portion---.  As in McGowan Fig 7, item 282 is located in the proximal end); and
c) a distal optical fiber extending from a distal optical fiber proximal portion to a distal optical fiber distal end (McGowan Fig 7, item 24 extending through item 10), wherein the distal optical fiber proximal portion resides in the distal ferrule opening (McGowan Fig 7).
McGowan does not expressly teach a proximal portion of the open length being unoccupied by the distal optical fiber.  
 Stevens, in the field of optical connectors, teaches a proximal portion of the open length being unoccupied by the distal optical fiber (Stevens Fig 1A, unoccupied portion of ferrule 120).  
In McGowan, a sleeve 284 is used for coupling fibers.  Stevens teaches an alternate arrangement for coupling the fibers.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in McGowan by integrating coupling mechanism as in Stevens.  The motivation would be to provide a robust fiber optic connector arrangement that maintains fiber core alignment and simplifies optical coupling between two fiber cables (Stevens ¶0005).
As per claim 14, McGowan in view of Stevens teaches claim 13 as discussed above.  McGowan does not expressly teach wherein the unoccupied proximal portion of the open length of the distal ferrule opening ranges from about 1 mm to about 3 mm.  However, setting a gap, i.e. unoccupied portion is obvious to person of ordinary skill in the art and does not require any undue experimentation.  For e.g., this only means setting a length for the item 109 to traverse so that it is connected with the item 126.  The specific unoccupied portion does not make any functional difference to the mechanism as long as it is correctly fitted with each other upon connection.  
As per claim 16, McGowan in view of Stevens  further teaches wherein the guidewire lumen proximate the guidewire lumen proximal open end has an enlarged guidewire portion and wherein the distal ferule resides in the enlarged guidewire portion (In view of 112 (b) rejection above, McGowan Fig 7 item 280 proximate to the guidewire lumen proximal end ).
As per claim 17, McGowan in view of Stevens further teaches wherein the guidewire lumen has the same diameter along its length (McGowan Fig 5.  Note the distal end is interpreted as distal to the proximal side, not the distal side contacting tissue), and wherein the distal ferule resides in the guidewire lumen proximate the guidewire lumen proximal open end (In view of 112 (b) rejection above, McGowan Fig 7 item 280 proximate to the guidewire lumen proximal end).
As per claim 1, McGowan in view of Stevens teaches the guidewire assembly as discussed with respect to claim 13 above.  McGowan in view of Stevens further teaches b) a proximal assembly, comprising: i) a proximal ferrule having a proximal ferrule opening extending to a proximal ferrule proximal open end and a proximal ferrule distal open end and ii) a proximal optical fiber extending from a proximal optical fiber proximal end to a proximal optical fiber distal portion having a proximal optical fiber distal end (McGowan Fig 6-7 items 286, 264), 
wherein the proximal optical fiber extends through the proximal ferrule opening with the proximal optical fiber distal portion extending distally outwardly beyond the proximal ferrule distal open end (Stevens Fig 1A, 1B); and
c) an optical connector comprising an optical connector opening extending to an optical connector proximal open end and an optical connector distal open end, wherein, with the proximal ferrule of the proximal assembly residing in the optical connector opening distal the optical connector proximal open end, the distal portion of the proximal optical fiber extends distally toward but spaced from the optical connector distal open end (Stevens Fig 1A, 1B connection using ferrules),
d) wherein the guidewire assembly is movable in a proximal direction into the optical connector distal open end to thereby move the distal ferrule in a proximal direction along the optical connector opening until the distally extending distal portion of the proximal optical fiber is received in the unoccupied proximal portion of the open length of the distal ferrule opening to thereby optically connect the distal end of the proximal optical fiber to the proximal end of the distal optical fiber in the distal ferrule opening (Stevens Fig 1A to 1B, ¶0013 to ¶0015, mating using the two ferrules, fiber 109 is received in the unoccupied portion of ferrule 122), and
e) wherein the guidewire assembly is then movable in a distal direction along the optical connector opening to thereby remove the proximal optical fiber from the proximal portion of the  open length of the distal ferrule opening to optically disconnect the distal end of the distally extending distal portion of the proximal optical fiber from the proximal end of the distal optical fiber so that when the distal ferrule residing in the guidewire lumen proximal portion is moved distally out of the optical connector distal open end, the guidewire assembly is disconnected from the optical connector and the proximal assembly (This is directed to unmuting and reverse occurs as in mating discussed in ¶0013 to ¶0015).
As per claims 7-8, they have limitations similar to claims 14, 16-17 and are rejected for same reasons.
As per claim 12, McGowan in view of Stevens further teaches wherein the proximal optical fiber proximal end is configured to be optically connectable to a light source (McGowan ¶0048 “the transmission of light between fibers 24/64” inherently requires a source).
  
Claims 6, 11, 15, 18 rejected under 35 U.S.C. 103 as being unpatentable over McGowan in view of Stevens as applied to claim 13 above, and further in view of Wada [US 6761490 B2].
As per claims 6, 15, McGowan in view of Stevens teaches claim 13 as discussed above.  McGowan in view of Stevens does not expressly teach wherein the distal ferrule of the guidewire assembly is flared at the distal ferrule proximal open end.
Wada, also in field of optical connectors, teaches wherein the distal ferrule of is flared at the distal ferrule proximal open end (Wada Fig 1B item 21e).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in McGowan in view of Stevens by integrating flare for the ferrule.  The motivation would be for guiding the optical fiber into the inner hole. 
As per claims 11, 18, McGowan in view of Stevens teaches claim 13 as discussed above.  McGowan in view of Stevens does not expressly teach wherein an inner diameter of the distal ferrule opening ranges from about 32 um +1 pm to about 202 pm +1 pm.
Wada, also in field of optical connectors, teaches wherein diameter of the distal ferrule opening ranges from about 32  µm +1 pm to about 202  µm +1 pm (Wada Col 9 lines 46-47, diameter of .125 mm = 125 µm).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in McGowan in view of Stevens by integrating known diameter sizes for the ferrule.  The motivation would be to allow connectivity to established and commercially available optical fiber sizes.

Allowable Subject Matter
Claims 2-5, 9-10 contains allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if pending 112 rejections of the parent claims are overcome.  These claims require specific features of the connector (claims 2-5, 9) and ferrule (claim 10).  Examiner does not find it obvious to a person of ordinary skill to modify the references or record to show all limitations as required in an obviousness type rejection.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793